DETAILED ACTION
Response to Amendment
The amendment filed 7/14/2022 has been entered. The amendments to the specification are accepted, and have been entered. Claims 1 and 3-10 are pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2022 was filed after the mailing date of the first action on 4/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11,273,786 to Ostling et al. (hereinafter Ostling) in view of US Patent 9, 393,927 to Kim. 
Regarding claim 1, Ostling discloses a roof (14) mounted airbag (20) comprising: an airbag cushion (40) having an upper portion fixed to a roof of a vehicle (see Figure 1) and configured to expand downward when gas is supplied thereto (see Figures 1 and 2 in inflated state); a vent hole (43) formed on the airbag cushion and configured, when opened, to discharge the supplied gas externally from the airbag cushion. Regarding claim 4, Ostling discloses the vent hole (43) is formed at a portion of the airbag cushion  apart from and located in front of or behind (see Figure 1) the inflator area in the longitudinal direction of the vehicle.
Ostling fails to disclose having a closing tether having a first end connected to the roof of the vehicle and a second end having a cover configured to at least partially close the vent hole when a tension is applied to the closing tether, wherein the cover is completely separated from the vent hole when the tension applied to the closing tether is released. Regarding claim 3, Ostling fails to disclose the second end of the closing tether extends to an outside of the airbag cushion and has a cover configured to cover the vent hole from the outside of the airbag cushion, and when the tension is applied to the closing tether, the cover is controlled to cover the vent hole from the outside of the airbag cushion.
However, Kim discloses having tethers (40) connected to the housing area (5, bottom of 50; see Figure 2) and another end connected to a vent hole cover (20, 30). When there is no tension on the tether, the cover (20, 30) is completely separated from the vent hole (14a and 14b; see Figure 3 where covers are completely separate and tethers not under tension). When tension is applied to the tether, the vents covers (20, 30) close the vent holes (14a, 14b; see Figure 2 when tethers 40 are under tension and close vent holes). The tether and vent hole covers are to regulate the pressure of the airbag during initial deployment (see col. 4, lines 49-67). Kim also discloses the tether being attached near the inflator housing (5, bottom of 50), and the second end attached to the vent cover (20, 30), where the locations are spaced apart (see Figures 2 and 3). Kim further discloses the second end of the closing tether extends to an outside of the airbag cushion (see Figure 3) and has a cover (20, 30) configured to cover the vent hole (14a, 14b) from the outside of the airbag cushion (10), and when the tension is applied to the closing tether, the cover is controlled to cover the vent hole from the outside of the airbag cushion (see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ostling to incorporate the tether and vent system of Kim in order to better control the venting during initial inflation of the airbag (see col. 4, lines 49-67). Further, when the tether of Kim are added to the roof airbag of Ostling, the tethers would run from the inflator/housing area as disclosed in Ki  to the vent locations, which are spaced apart and located in front of and behind the first ends of the closing tethers with respect to a longitudinal direction of the vehicle. The arrangement would provide for better initial vent control, and the result would have been predictable to one of ordinary skill in the art. 
Regarding claim 5, Ostling discloses the airbag cushion is configured, when expanding, to protrude toward an upper body of a passenger in a longitudinal direction of the vehicle. 
Claims 1, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ostling in view of US Patent 9,150,189 to Nelson et al. (hereinafter Nelson).
Regarding claim 1, Ostling discloses a roof (14) mounted airbag (20) comprising: an airbag cushion (40) having an upper portion fixed to a roof of a vehicle (see Figure 1) and configured to expand downward when gas is supplied thereto (see Figures 1 and 2 in inflated state); a vent hole (43) formed on the airbag cushion and configured, when opened, to discharge the supplied gas externally from the airbag cushion.
	Ostling fails to disclose having a closing tether having a first end connected to the roof of the vehicle and a second end having a cover configured to at least partially close the vent hole when a tension is applied to the closing tether, wherein the cover is completely separated from the vent hole when the tension applied to the closing tether is released.
Nelson discloses having tethers (130) connected to the housing/inflator area (near 124/196 in Figure 2A) and second end (near 130b) connected to the vent hole (connected via 150), and configured to close the vent hole when a tension is applied (see Figure 2A). The cover (162) is completely separated (the cover does not touch the vent hole, see Figure 2B and 4A) from the vent hole (122) when the tension applied to the closing tether is released (see Figure 2B). Nelson also discloses that the principles and features disclosed may be applied to and used with a variety of airbag deployment systems, including overhead airbags (see col. 2, lines 5-15). Nelson discloses using the tethers and vents to control the pressure inside the airbag during deployment for varying conditions (see col. 6, lines 26-49). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ostling to incorporate the tether and vent regulating system of Nelson in order to better control the configuration of the airbag based on different states of the vehicle. The arrangement would provide for better vent control, and the result would have been predictable to one of ordinary skill in the art.
Regarding claim 5, Ostling discloses the airbag cushion is configured, when expanding, to protrude toward an upper body of a passenger in a longitudinal direction of the vehicle. 
	Regarding claim 6, Ostling fails to disclose the second end of the closing tether is configured to extend to a position at which the second end of the closing tether is brought into contact with a head of a passenger located in front of or behind the airbag cushion.
	However, Nelson discloses the second end of the closing tether extends to a position at which the second end (ends 130a and b (or 230a/b) indirectly connected to vents 122/222 via 150/250) would contact the head of a passenger during a collision (see Figures 2B and 3 and 4). The tether arrangement of Nelson is used to control the vents based on the occupant position and control the ventilation if/when an occupant strikes the cushion (see col. 4, lines 52-67).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ostling to incorporate the dynamic vent control of Nelson in order to provide better pressure control in order to better protect the occupants during certain types of collisions. The results would have been predictable to one of ordinary skill in the art.
Regarding claim 9, Ostling discloses having an inflator (61, 62) configured to generate gas and to supply the generated gas into the airbag cushion (see Figure 2).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ostling and Kim as applied to claims 1 and 3-5 above, and further in view of US Patent 9,758,124 to Kruse.
Ostling and Kim are discussed above, but fail to disclose having a trigger connecting the first end of the closing tether to the roof of the vehicle and configured, when activated, to release the connection with the first end; and a controller configured to activate the trigger after a preset time has elapsed from a collision of the vehicle or the expansion of the airbag cushion. Ostling and Kim further fails to disclose the preset time varying depending on the collision condition of the vehicle, a condition of the airbag cushion, or a condition of the closing tether.
However, Kruse discloses having a trigger (see col. 5, lines 24-40) connecting the first end (161) of the closing tether to a space near the inflator (see Figures 3 and 4A-5B) and configured, when activated to release the connection with the first end (see col. 5, lines 24-50); and a controller (125) configured to activate the controller after a preset time has elapsed from a collision of the vehicle or the expansion of the airbag cushion (see col.5, lines 4-40). Kruse further discloses the timing varies depending on what the sensors sense, especially collision conditions (see col. 3, lines 55-62). Kruse uses the controller and the release to further control the pressure and configuration of the airbag through the control of the vents (see col. 5, lines 4-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ostling in view of Kim to incorporate the triggering and controller of Kruse to the airbag of Ostling with the cover of Kim to better control the venting of the airbag and various airbag configurations based on collisions.  The result would have been predictable to one of ordinary skill in the art. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not fully persuasive. 
Regarding applicant’s arguments regarding Kruse, Examiner disagrees with the argument that the tethers are not connected to the vent holes. While the tethers (130) are not directly connected to the vent hole covers, they are indirectly connected (via 150). The covers also separate from the vent holes when the tension is released. While the covers are still attached to the airbag panels, they cover is completely separated from the vent hole itself (see Figures 2A and 2B). In the broadest reasonable interpretation of the claim language, the cover in Kruse does in fact completely separate from the vent hole. 
Applicant’s arguments with respect to the rejections of claims 1, 4, 5, 7-9 in view of Ostling in view of Williams have been fully considered and are persuasive.  Further, the arguments with respect to the rejections of claims 1, 3-5, and 7-10 in view of Kruse have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Ostling, Kim and Kruse (see above), and applied to claims 1, 3-5, and 7-9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616